Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance:
After a complete search of the entire relevant prior art, the Examiner has determined the claims are in condition for allowance. The following limitation when viewed in combination with the remainder of the claims as whole place this application in condition for allowance.
receiving an ID of a triggering firmware event from a computing device;
receiving data of a cross feature event from the computing device, the computing device transmitting a plurality of NVMe commands to a storage device, and wherein execution of the commands by the storage device generates a plurality of firmware events; 
comparing an ID of each of the plurality of firmware events to the ID of the triggering firmware event;
in response to an ID of one of the plurality of firmware events matching the ID of the triggering firmware event, identifying the one of the plurality of firmware events as the triggering firmware event and generating an indication of the match; and
in response to the indication of the match, transmitting at least part                                                            
                                            Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure See PTO 892. 
Examiner states that the closest prior art to the present Application is the Samsung 
2020/0142621 & 20170149920
	Contact	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/A.R./
/Amine Riad/
Primary Examiner